Case 1:19-cr-O0006-AT Document 136 Filed 0F/dHeQ pH RAGE 1of 1

  

O’NEILL / HASSEN DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _ 6/11/2020

June 1 1, auavu

VIA ECF and Email
Honorable Analisa Torres
United States District Judge
United States Courthouse
500 Pear! Street

New York, NY 10007

RE: United States v. Marquis Jackson, 19 Cr. 006 (AT)
Dear Judge Torres:

We are the attorney representing Marquis Jackson in the above-
captioned-matter. We write to request that Mr. Jackson be allowed an
overnight stay with his sons to celebrate Father’s Day. The government
consents to the overnight stay.

Mr. Jackson has been working very hard, including significant
overtime, at an Amazon warehouse. He lives in a small apartment with his
parents with little space for recreation or space to play with his children. Mr.
Jackson would like to take his children to a hotel, a few miles from where he
lives, so he can bond with them and parent them. The hotel has a swimming
pool which would give the young children a break from the monotony of
quarantine and Mr. Jackson a little bit of personal time with his family.

The location is the Holiday Inn Express, at 2104 N Broad St in
Meriden Connecticut, only a few miles from Mr. Jackson’s home. The
requested dates of the stay are the nights of June 12** and 13th.

We thank the Court for its attention to this matter.
Kind regards,
/s/
Grainne E. O’Neill

Abraham J. Hasssen
Attorneys for Marquis Jackson

 

GRANTED.
SO ORDERED. io
Dated: June 11, 2020 ANALISA TORRES

New York, New York United States District Judge
